Citation Nr: 0400443	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  95-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder impingement (left shoulder disability).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury (cervical spine 
disability).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, that denied his applications to reopen claims of 
service connection for left shoulder and cervical spine 
disabilities.  The veteran perfected a timely appeal of this 
determination to the Board.

In June 1998, the veteran, accompanied by his representative, 
testified at a hearing at the local VA office conducted by 
one of the undersigned Veterans Law Judges (formerly known as 
a Member of the Board).  Although his left shoulder and 
cervical spine claims were not in appellate status, the 
Veterans Law Judge accepted the veteran's testimony on these 
issues and referred the claims to the RO for appropriate 
action.

When this case was again before the Board in May 2001, the 
Board again remanded the case for further development.  The 
case has been returned to the Board for further appellate 
action.  

In March 2003, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a videoconference 
hearing before another of the undersigned Veterans Law 
Judges.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a May 1993 rating decision, the RO denied the 
veteran's claim for service connection for a left shoulder 
disability; in a June 1993 letter, the RO notified the 
veteran of the decision and his appellate rights, but he did 
not appeal this determination and the decision became final.

3.  In a March 1996 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for left shoulder disability; in that same rating decision, 
the RO also denied his claim for service connection for a 
cervical spine disability, and in a letter dated that same 
month, the RO notified the veteran of the decision and his 
appellate rights, but he did not appeal this determination 
and the decision became final.

4.  The evidence received since the March 1996 RO decision 
includes evidence that is not wholly cumulative or redundant 
and must be considered in order to fairly decide the merits 
of the veteran's claims.


CONCLUSION OF LAW

The March 1996 RO decision is final; however, new and 
material evidence to reopen the veteran's claims of service 
connection for left shoulder and cervical spine disabilities 
has been submitted, and the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in June, July and September 2001, that VA would obtain 
all relevant evidence in the custody of VA he identified.  He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.

A May 1993 RO decision originally denied the veteran service 
connection for a left shoulder condition on the basis that 
there was no evidence of an inservice injury of the left 
shoulder.  The veteran did not appeal the rating decision.  A 
March 1996 rating decision initially denied service 
connection for a cervical spine disability on the basis that 
the preponderance of the evidence revealed no current 
disability and also denied the veteran's attempt to reopen 
his claim for service connection for a left shoulder 
disability on the basis that new and material evidence had 
not been submitted.  The veteran did not appeal the decision.

The evidence before the RO at the time of the most recent 
March 1996 rating decision included service medical records, 
as well as VA treatment records and several VA examination 
reports.  

Because the veteran did not submit a timely Notice of 
Disagreement to the RO's March 1996 rating decision, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1996).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his claims 
in June 1998, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in June 1998.

Evidence received since the March 1996 rating decision 
includes additional medical records, including VA examination 
reports, as well as statements and testimony from the 
veteran.  Review of this evidence reveals that it is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, records of the veteran's VA and private 
treatment, dated from the late 1990s to 2003, have since been 
associated with the record.  In addition, the October and 
November 2001 VA orthopedic examination reports contain 
opinions regarding the etiology the veteran's disabilities.  
Because this evidence is new and material, the claims are 
reopened.  38 U.S.C.A. § 5108.




ORDER

The claim of entitlement to service connection for left 
shoulder impingement is reopened and, to this extent only, 
the appeal is granted.

The claim of entitlement to service connection for residuals 
of a cervical spine injury is reopened and, to this extent 
only, the appeal is granted.


REMAND

In an April 1991 statement, the veteran indicated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  Moreover, in a June 1999 letter to 
Senator Helms, the veteran indicated that he had been awarded 
Worker's Compensation in 1983.  It is clear from a review of 
the evidence of record, that these awards and the related 
medical evidence on which they are based, are not of record.  
Because such records may provide evidence that is probative 
of the veteran's contentions, and in view of the enhanced 
duty-to-assist requirements of the VCAA, the RO must initiate 
efforts to obtain them.  38 U.S.C. § 5103A (West 2002).  

During his March 2003 video conference hearing before the 
undersigned, the veteran testified that he first received 
treatment for his left shoulder in the summer of 1975 at the 
Salisbury, North Carolina VA Medical Center (VAMC).  These 
alleged treatment records are not associated with his claims 
files and should be obtained, if available, as well as any 
recent VA treatment records from the VAMC's in Asheville, 
Durham, and Salisbury, North Carolina.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, in his statements and testimony, the veteran asserts 
that he has left shoulder and cervical spine disabilities 
that were caused or aggravated by his service-connected left 
elbow disability.  In the November 2001 VA spine examination 
report, the physician opined that it was unlikely that the 
cervical spine disability was related to his service-
connected left elbow disability.  That same examiner also 
performed the October 2001 VA orthopedic examination; 
however, the examiner did not comment as to whether it was at 
least as likely as not that his left shoulder disability was 
related to the service-connected condition.  As such, on 
remand, the RO should request that the physician, or another 
one if he is not available, prepare an addendum addressing 
this issue.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact SSA in an 
effort to determine whether the veteran 
is receiving any benefits from that 
agency.  If so, the SSA should be asked 
to provide all medical records considered 
in granting that benefit.

2.  The RO should contact the North 
Carolina Worker's Compensation Commission 
and obtain copies of the veteran's 
records regarding worker's compensation 
benefits, including any administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  Any records 
received should be associated with the 
claims files.

3.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Salisbury, North Carolina, 
dated in 1975.  Moreover, the RO should 
obtain all treatment records for the 
veteran from the VA Medical Centers in 
Asheville, Durham and Salisbury, from 
February 2003 to the present.

4.  The RO should contact the veteran and 
again request that he identify specific 
names, addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  

5.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development the RO should request that 
the examiner who performed the October 
and November 2001 VA joints examinations, 
and who offered an opinion regarding 
whether the veteran's left shoulder 
disability had its onset in service, also 
comment as to whether it was at least as 
likely as not that his left shoulder 
disability was caused or aggravated by 
his left elbow disability.  Please return 
the examination to the physician, or a 
suitable replacement, and have that 
examiner offer such an opinion.  The 
veteran need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
examiner review the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

7.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
further development deemed warranted, the 
RO should readjudicate the veteran's 
claims to reopen his claims of 
entitlement to service connection for 
left shoulder impingement syndrome and 
cervical spine injury.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	LAWRENCE M. SULLIVAN	C. W. SYMANSKI
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



